Citation Nr: 0630557	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-29 301A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to November 
1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

As the following decision grants the veteran's claim to 
reopen his previously denied claim for service connection for 
a psychiatric disorder, the issue of entitlement to service 
connection for a psychiatric disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an October 1993 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder on the basis that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran did not initiate an appeal of the adverse 
determination.

2.  The evidence received since the October 1993 rating 
decision is neither cumulative nor redundant; it relates to 
an unestablished fact; and, when considered alone or together 
with all of the evidence, both old and new, it raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The October 1993 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, is a final decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence received since the October 1993 rating 
decision denying entitlement to service connection for a 
psychiatric disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Veteran

The Board has considered the veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board finds 
that any defect with respect to content or the timing of the 
receipt of the notice requirements is harmless error in the 
case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Moreover, 
given the favorable outcome noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the applicable notification and assistance duties, would not 
be justified.

Analysis

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2006).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently received evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence is neither cumulative nor redundant of evidence 
already of record at the time of the last final denial and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The RO initially denied service connection for a psychiatric 
disorder in November 1962, on the basis that there was no 
evidence of a current disability.  In a January 1964 
decision, the Board upheld the RO's denial of service 
connection for a psychiatric disorder on the basis that the 
psychiatric disorder pre-existed service and was not 
aggravated by his service.  The veteran did not request a 
reconsideration of the Board's determination.  A subsequent 
October 1993 rating decision denied service connection for a 
psychiatric disorder, on the basis that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  A November 1993 letter notified him of the 
decision and of his appellate rights.  He did not appeal.  

The Board finds that, assuming the credibility of the July 
2005 letter from one of the veteran's treating VA physicians, 
the submitted evidence is new, not cumulative or redundant.  
This newly submitted evidence is also material because it 
tends to show that the veteran's current psychiatric 
disorder, diagnosed as either schizoaffective or bipolar 
disorder, may have had its initial onset in service.  In this 
context, this medical evidence is new and is not cumulative 
or redundant.  Moreover, this newly submitted evidence when 
considered with the previous evidence of record, or by 
itself, relates to an unestablished fact that is necessary to 
substantiate the claim, because it tends to suggest that the 
veteran's current psychiatric disorder had its initial onset 
in service.  As a result, it raises a reasonable possibility 
of substantiating the claim.

For these reasons, the Board determines the medical evidence 
submitted subsequent to the October 1993 rating decision is 
"new and material" as contemplated by the 38 C.F.R. 
§ 3.156(a), and provides a basis to reopen the claim of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. § 5108.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is reopened and, to this extent only, 
the appeal is granted.


REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for a psychiatric disorder, 
the Board may proceed with adjudication of this claim only 
after ensuring compliance with VA's notification and 
assistance duties.  In a May 2006 written response to an 
earlier VA notice letter, the veteran indicated that he had 
further evidence to substantiate his claim.  He wrote that 
this evidence included private treatment records from June 
1990 and disability benefits from the Social Security 
Administration (SSA) since 1990.  There is no indication that 
any effort has been made to secure this evidence.  The 
veteran should be requested to provide detailed information 
regarding the name and address of any private physicians who 
have either treated him or evaluated him for any psychiatric 
disorder.  The veteran should be either advised to attempt to 
either secure copies of any treatment records/and or 
evaluations or provide authorization for the RO to obtain the 
relevant records.  The RO should assist him in any such 
attempts.  Likewise, if any 1990 SSA decision or any 
associated medical records exist, they should be obtained and 
incorporated into the claims file.

The Board notes that the VA physician who wrote the July 2005 
letter, noted in the letter that he concurred with other VA 
physician observations in January 2003 and May 2005 treatment 
records.  The most recent VA treatment records from the VA 
Medical Center, in Syracuse, New York, are dated in February 
2003.  Copies of any available VA treatment records from this 
facility, from February 2003 to the present, should be 
obtained and incorporated in the claims file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

VA is also required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

A review of the evidence of record indicates that the 
veteran's claim for service connection for a psychiatric 
disorder has been previously denied on the grounds that the 
condition is a result of a personality disorder or that it 
pre-existed service.  The veteran's April 1950 enlistment 
examination did not show any evidence of a psychiatric or 
personality deviation.  His service medical records show that 
he was hospitalized twice for diagnosed emotional instability 
reaction and emotional instability manifested by faulty 
emotional development and poorly controlled hostility.  After 
his discharge from service, the veteran was treated as early 
as December 1951 for diagnosed psychosis with psychopathic 
personality and episode of depression.  He was subsequently 
diagnosed with psycho-affective disorder, schizoaffective 
disorder and bipolar disorder.  It appears that some of the 
veteran's VA physicians suggest an etiological link between 
his current psychiatric disorder and his inservice 
psychiatric symptoms.  

On remand, the VA should schedule the veteran for an 
examination to determine whether the inservice psychiatric 
symptoms, diagnosed as an emotional instability reaction, 
were the initial onset of his currently diagnosed psychiatric 
disorder.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
identified treatment records which have 
yet to be secured.  The RO should further 
secure all records of treatment from the 
VAMC in Syracuse, New York, dated from 
February 2003 to the present.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this fact and request he provide a copy 
of the outstanding medical records.

3.  The RO should request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.

4.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
psychiatric examination to assess the 
current nature, etiology, and severity of 
any diagnosed psychiatric disorder.  The 
claims folder must be made available to 
the examiner for review.  All indicated 
studies should be performed.  Based on 
the medical findings and a review of the 
claims folder, the examiner is requested 
to address the following:  (a) whether 
the veteran's current psychiatric 
disorder pre-existed service; and if so, 
whether such disorder progressed beyond 
the natural progression of the disease 
during the course of the veteran's period 
of service; If a psychiatric disorder did 
not pre-exist service state (b) whether 
it is at least as likely as not that the 
current psychiatric disorder had its 
onset during his period of active 
service; and (c) whether it is at least 
as likely as not that the veteran had a 
psychosis that was manifested within one 
year following his discharge from service 
in November 1950.  The examiner should 
provide a complete rationale for all 
opinions given.  Each opinion should be 
supported by the medical evidence of 
record and medical principles.

5.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for a psychiatric disorder, on 
a de novo basis.  

If the benefit sought on appeal remains denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case, and afford them an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


